UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6968


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEMETRIUS DARRELL WHITEHEAD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:10-cr-00213-BO-1)


Submitted: November 26, 2018                                Decided: December 13, 2018


Before FLOYD and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demetrius Darrell Whitehead, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Demetrius Darrell Whitehead appeals the district court’s order denying his motion

for reduction of sentence, 18 U.S.C. § 3582(c) (2012). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Whitehead, No. 5:10-cr-00213-BO-1 (E.D.N.C. July 26, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2